DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/24/2021, with respect to the claim rejections have been fully considered and are persuasive. The rejections of the claims have been withdrawn. Upon further search and consideration, however, a new ground of rejection is made in view of Huang et al. (CN 106001542) and Tang et al. (“Ultralow-density copper nanowire aerogel monoliths with tunable mechanical and electrical properties”).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,208,919) in view of Huang et al. (CN 106001542).
Regarding claim 1, Kong discloses a metal aerogel containing a plurality of metal nanowires (col. 6, lines 14-67). Kong also discloses the metal nanowires are aligned in an anisotropic phase (col. 9, lines 20-23), accordingly pores formed by anisotropicly aligned nanowires are also expected also be anisotropic absent objective evidence to the contrary. See MPEP 2112.
Kong does not teach the junctions at intersections of the metal nanowires are welded. Huang teaches that nanowires in an aerogel are annealed to remove oxides 
Regarding claim 2, Kong does not expressly teach nanoparticles are present in the aerogel (see col. 5, lines 23-38).
Regarding claims 3 and 13, Kong discloses the metal of the gel may be silver, gold, copper, or nickel (col. 4, lines 57-65).
Regarding claim 4, metals are inherently electrically conductive.
Regarding claim 5, Kong discloses the aerogel have an electrical conductivity of preferably at least 50,000 S/m (col. 10, lines 15-25), which lies within the claimed range.
Regarding claims 8-9, Kong discloses the pores of the aerogel have a size ranging preferably from 1 micron to 10 microns (col. 10, lines 29-38), which lies within the claimed range.
Regarding claim 10, a metal aerogel is inherently a metal foam absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 11, Kong discloses the aerogel has a density equal to or less than about 200 mg/cm3
Regarding claim 12, since Kong also teaches a silver aerogel with similar properties such as electrical conductivity, pore size and density (see, e.g., Spec. at ¶ 82) to that claimed, one of ordinary skill in the art would also expect it to have a similar Young’s modulus absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 14, Kong teaches the metal of the aerogel being a noble metal and a transition metal (col. 4, lines 57-58).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,208,919) in view of Huang et al. (CN 106001542), as applied to claim 1, further in view of Tang et al. (“Ultralow-density copper nanowire aerogel monoliths with tunable mechanical and electrical properties”).
Regarding claims 6-7, the limitations of claim 1 have been addressed above. Kong in view of Huang does not expressly teach the pores are aligned in either a longitudinal axis or a direction perpendicular to the longitudinal axis. Tang teaches copper nanowire aerogels made by a freeze casting method (p. 3724, ¶ 1-2). Freeze casting is a directional freezing method which one of ordinary skill in the art would expect to form aligned pores in a single direction due to alignment of the nanowires during freezing, absent objective evidence to the contrary. See MPEP 2112. The labeling of longitudinal axis is arbitrary and therefore obvious to the skilled artisan. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the dry freezing method in Kong (see col. 9, lines 38-39) with the freeze casting method of Tang because Tang teaches use of this method permits better control over density, shape, conductivity and mechanical strength of the aerogel compared to other methods (p. 6723, ¶ 3).
Claims 35-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,208,919) in view of Huang et al. (CN 106001542) and Tang et al. (“Ultralow-density copper nanowire aerogel monoliths with tunable mechanical and electrical properties”).
Regarding claim 35, Kong discloses a metal aerogel containing a plurality of metal nanowires (col. 6, lines 14-67). Kong also discloses the metal nanowires are aligned in an anisotropic phase (col. 9, lines 20-23), accordingly pores formed by anisotropicly aligned nanowires are also expected also be anisotropic absent objective evidence to the contrary. See MPEP 2112.
Kong does not teach the junctions at intersections of the metal nanowires are welded. Huang teaches that nanowires in an aerogel are annealed to remove oxides and promote interconnections between nanowires, thereby improving electrical conductivity and mechanical properties. These interconnections are presumed to be welded since the annealing temperature of Huang is between 100 to 1000°C (p. 3, ¶ 9), which is at least as high as the sintering temperature used to weld junctions in the present invention (see instant Spec., ¶ 94). Because the aerogel of Kong preferably has high electrical conductivity (col. 10, lines 8-20), it would have been obvious to one of ordinary skill in the art at the effective time of filing for the claimed invention to heat the aerogel so as to make interconnections between nanowires to improve the properties of the aerogel, as taught by Huang.
Kong in view of Huang does not expressly teach the pores are aligned in a longitudinal axis of the aerogel. Tang teaches copper nanowire aerogels made by a freeze casting method (p. 3724, ¶ 1-2). Freeze casting is a directional freezing method 
Regarding claim 36, Kong does not expressly teach nanoparticles are present in the aerogel (see col. 5, lines 23-38).
Regarding claim 37, Kong discloses the metal of the gel may be silver, gold, copper, or nickel (col. 4, lines 57-65).
Regarding claim 38, Kong discloses the aerogel have an electrical conductivity of preferably at least 50,000 S/m (col. 10, lines 15-25), which lies within the claimed range.
Regarding claims 39-40, Kong discloses the pores of the aerogel have a size ranging preferably from 1 micron to 10 microns (col. 10, lines 29-38), which lies within the claimed range.
Regarding claim 41, Kong discloses the aerogel has a density equal to or less than about 200 mg/cm3 (col. 10, lines 46-48), which lies within the claimed range.
Regarding claim 42, Kong teaches a polymer coating on the nanowires is optional (col. 8, lines 11-24) and therefore is not necessarily present.
Regarding claim 43, one of ordinary skill in the art would consider a longitudinal axis to be considered synonymous with the longest dimension.
Claims 1-2, 4, 6-7, 10-12, 35-36 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (“Ultralow-density copper nanowire aerogel monoliths with tunable mechanical and electrical properties”) in view of Huang et al. (CN 106001542).
Regarding claims 1, 4 and 13, Tang teaches copper nanowire aerogels made by a freeze casting method (p. 3724, ¶ 1-2). Freeze casting is a directional freezing method which one of ordinary skill in the art would expect to form aligned pores due to alignment of nanowires, absent objective evidence to the contrary. See MPEP 2112. This would result in anisotropic pores.
Tang does not teach that the junctions at intersections of the metal nanowires are welded. Huang teaches that nanowires in an aerogel are annealed to remove oxides and promote interconnections between nanowires, thereby improving electrical conductivity and mechanical properties. These interconnections are presumed to be welded since the annealing temperature of Huang is between 100 to 1000°C (p. 3, ¶ 9), which is at least as high as the sintering temperature used to weld junctions in the present invention (see instant Spec., ¶ 94). Because the aerogel of Tang seeks to have controllable electrical conductivity and mechanical strength (p. 6723, ¶ 3), it would have been obvious to one of ordinary skill in the art at the effective time of filing for the claimed invention to heat the aerogel so as to make interconnections between nanowires to improve the properties of the aerogel, as taught by Huang.
Regarding claim 2, Tang does not teach the presence of nanoparticles. 
Regarding claims 6-7, given the directional freezing method used to form the aerogel of Tang, one of ordinary skill in the art would expect to form aligned pores in a single direction due to alignment of the nanowires during freezing, absent objective evidence to the contrary. See MPEP 2112. The labeling of longitudinal axis is arbitrary and therefore obvious to the skilled artisan.
Regarding claim 10, a metal aerogel is inherently a metal foam absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 11, Tang teaches the aerogel has a minimum density of 4.6 mg/cm3 (p. 6723, ¶ 3). This overlaps the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 12, Tang teaches the aerogel has a Young’s modulus between 1.74 to 12.96 Pa (p. 6724, ¶ 5), which lies within the claimed range.
Regarding claim 35, Tang teaches copper nanowire aerogels made by a freeze casting method (p. 3724, ¶ 1-2). Freeze casting is a directional freezing method which one of ordinary skill in the art would expect to form aligned pores due to alignment of nanowires during freezing, absent objective evidence to the contrary. See MPEP 2112. The labeling of longitudinal axis is arbitrary and therefore obvious to the skilled artisan.
Tang does not teach that the junctions at intersections of the metal nanowires are welded. Huang teaches that nanowires in an aerogel are annealed to remove oxides and promote interconnections between nanowires, thereby improving electrical conductivity and mechanical properties. These interconnections are presumed to be welded since the annealing temperature of Huang is between 100 to 1000°C (p. 3, ¶ 9), which is at least as high as the sintering temperature used to weld junctions in the 
Regarding claim 36, Tang does not teach the presence of nanoparticles. 
Regarding claim 41, Tang teaches the aerogel has a minimum density of 4.6 mg/cm3 (p. 6723, ¶ 3). This overlaps the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 42, Tang does not teach the presence of a polymer coating on the metal nanowires.
Regarding claim 43, Tang discloses an aerogel having nanowires aligned along its longest dimension (see p. 6723, Fig. 1b).
Claims 3, 13 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (“Ultralow-density copper nanowire aerogel monoliths with tunable mechanical and electrical properties”) in view of Huang et al. (CN 106001542), as applied to claims 1 and 35, further in view of Kong et al. (US 9,208,919).
Regarding claims 3, 13 and 37, the limitations of claims 1 and 35 have been addressed above. Tang in view of Huang does not expressly teach nanowires of metals other than copper. Kong teaches that metal nanowire aerogels may be silver, gold, copper, or nickel (col. 4, lines 57-65). It would have been obvious at the effective time of filing for one of ordinary skill in the art to choose metals other than copper for the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Worsley (US 2016/0101398) discloses a metal aerogel obtained by process including the steps of freezing and heating at high temperature to decompose metal salts or remove graphene oxide. Furthermore, the metal aerogel of Worsley does not comprise nanowires (the embodiment which includes nanowires is for making a carbon-metal composite).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784